Title: [October 1785]
From: Adams, John Quincy
To: 



      Saturday October 1st. 1785.
      
      
       I have been arguing with myself, whether I had best continue my Journal, or break it off at present. The events for the future will probably be a continual repetition one of the other: and will contain nothing that even I myself may desire to Remember. But I have thought that I shall surely have often observations to make upon diverse subjects, which it may be proper to commit to Paper. And I can again employ the Resource of sketching Characters, which however imperfect, and however unlike they may be, yet will serve in future to remind me of the opinion I shall have formed, of the respective persons. My Journal till now has almost entirely consisted in an account of my peregrinations: with very few reflections or observations. My Plan will now be very different. Little narrative, and the most part of what I write will be observations.
      
      

      2d.
      
      
       Attended the meeting forenoon, and afternoon. In the evening I took a walk with Mr. Thaxter. Return’d home early and wrote a Letter to Mr. Tyler. Mr. Shaw had a number of persons to spend the evening with him. Sunday evenings in this Country, the minister of the Parish, commonly has Company. To-morrow Mr. and Mrs. Shaw set out on a Journey for near three weeks.
      
      
       
        
   
   Letter not found.


       
      
      

      3d.
      
      
       The Weather was so disagreeable in the morning, that my uncle, and Aunt were undetermined whether to set out, or wait till to’morrow, but it cleared up, and at about 10 they went away. I this day began upon my Studies, and found it by no means an agreeable thing to learn grammar by heart. If I only read twice or thrice over a thing that pleases me, I can commonly retain it in my memory: but when there is nothing but words, my head seems determined not to receive them, and I am obliged to beat them into it. But it must be so, and it is quite useless to complain.
      
       

      4th.
      
      
       I began this day to translate the Eclogues of Virgil. What a difference between this Study, and that of a dry barren greek Grammar. But without sowing the grain there certainly can be no harvest, and there is no Rose, without a thorn. I have been invited to several places, but as yet have had to plead, as an excuse, that my trunks are not come, and I have no Clothes to appear decently in. Although I am much in want of my trunks, yet I should be glad if I could make the excuse serve, longer, than I shall be able to: for I feel every day the desire of forming new Acquaintances, diminishing. I have been for these eight years continually changing my Society: as soon as I have been able to distinguish good Characters from bad, and have obtained any friends, I could have any Confidence in, I have been obliged to leave them, probably never to see them more. My heart instead of growing callous by a frequent repetition of the same pain, seem’d to feel every seperation more than, any of the former ones. I am really weary of this wandering, strolling kind of Life, and now I wish to form few new acquaintances, have few friends, but such as I may
       
        Grapple to my heart with hooks of steel.
       
      
      
       
        
   
   JQA’s translation of Virgil’s Eclogues, mentioned here, is undoubtedly the undated MS, M/JQA/43 (Adams Papers, Microfilms, Reel No. 238), which contains only the first four eclogues. Two years earlier he had copied all ten of the eclogues in Latin, each (except the last) followed by Dryden’s English translation (4 vols., London, 1782, at MQA). The Latin text used here is uncertain; JQA had bought the Brindley edition, London, 1744 (at MQA), in Paris on 11 March 1785, but there were at least two other editions of Virgil’s works previously purchased by JQA, now also at MQA, which may have been in his possession at this time ([Christian Lotter], Inventory of JQA’s books, 6 Nov. 1784, Adams Papers).


       
       
        
   
   ”Grapple them unto thy soul with hoops of steel,” Hamlet, Act I, scene iii, line 63.


       
      
      

      5th.
      
      
       Mr. Thaxter came and dined with us, to day, the first time he has been to see us, since Mr. Shaw went away. In the evening Miss Nancy had Company to Visit her. Mr. W. Osgood, who is said to be her very humble Servant, and something like a Mr. Hickman, to a Miss Howe. Mr. Caleb Blodget, who bears the same title, but if fame be true, with still less Success. I am afraid she either treats her admirers too well or too ill. Miss B. Duncan, Mr. Thaxter’s reputed flame, she is in my opinion the greatest beauty in Haverhill: at least of the Ladies I have seen. Her hair alone is sufficient to justify the admiration of the ancients for golden locks. Her face is very pretty, and her eye sparkles with Vivacity, and good nature, without that wildness which indicates want of thought. She is as Fielding says, too tall for a pretty woman, and too short for a fine Woman: that is no one can wish her an inch taller or an inch lower. Her shape, is inferior to none I ever saw, and her taste in dress is elegant, with the utmost simplicity. If her mind is equal to her Person, I hope she is destined, to complete the happiness of a Person for whom I have the greatest Esteem and Affection. Her Sister Peggy was here too this evening, and Miss Debby Perkins, of whom I shall speak all in good time.
      
      
       
        
   
   Hickman and Howe are characters in Samuel Richardson’s Clarissa Harlowe.


       
      
      

      6th.
      
      
       Was invited to Drink tea at Judge Sargeants. But was obliged still to plead the excuse I have already mentioned. I say obliged, because, this is one of the families I would wish to be acquainted with the most. My Brother was gone all the afternoon after nuts. Just before dark I went out with the gun, for half an hour, but saw no game. Miss Nancy Spent part of the Evening at Judge Sargeants. The judge himself is now absent riding the Circuits, and is so more than 6 months in 12, but he is expected home soon. He has two Sons and five Daughters, One only of whom I have seen: her name is Tabitha. Quite a patriarchical name; and a Lady that pleases me mightily. She is uncommonly tall, for a woman, but well proportioned; her countenance is rather agreeable than handsome, and it has an appearance of prudence, and solidity, which I wish I could perceive in all the other young Ladies here. She behaves with a propriety which I think might serve as an example to others.
      
      
       
        
   
   Nathaniel Peaslee Sargeant, justice of the Supreme Judicial Court (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 12:574–580).


       
      
      

      7th.
      
      
       Last Evening Betsey Cranch arrived, and came this morning to see us. She came with Mr. Ben Blodget, the youngest of that family. She is to live at Mr. White’s, at least a great part of the time she will stay in Haverhill. I cannot help wishing she was to spend more of the time in this House, for several Reasons.
       I went down and spent an hour with Mr. Thaxter at his Office; He told me he thought B. Duncan, the girl of the most Reason, and good Sense in Haverhill: this was enough for a friend but not sufficient for a Lover. He spoke of several other girls in this Place, but not with the most favourable partiality. Dined at home, Miss Perkins favoured us with her Company. She is about as tall as Miss Duncan, and her shape is nearly as fine. Her face is perhaps as pretty, and her hair is more adapted to the taste of mankind at this day: but there is something in the other Lady’s Eye, that window of the Soul, which must I think determine the generality of mankind in her favour. Miss Perkins, appears very young; I doubt whether she is yet seventeen: And she shows all the levity which commonly distinguishes girls at that time of Life. I would call her a Romp, but her pretty face forbids me to; I would say that she has too much of
       
        The loud laugh, that speaks the vacant mind.
       
       but, a pair of dangerous eyes, threaten me with Revenge, if I dare be guilty of such a crime.
      
      
       
        
   
   Oliver Goldsmith, “The Deserted Village” [line 122] (Poems, Plays and Essays . . ., Boston, 1854, p. 90).


       
      
      

      8th.
      
      
       Mr. Thaxter spent half an hour with us in the forenoon; after dinner my Brother and myself went gunning, from 3 o’clock till dark. The only game to be found here, are Larks and Robins, and black birds: there were great numbers of them. We brought home 17 and should probably have had many more, had I been as good a marksman as my brother. At length the long expected trunks are come; and Mr. Peabody, to whose care they were addrest, says they have been here ever since, Tuesday, but he has not been able to find them out; I believe the plain fact is, he forgot to leave any body, to deliver them, in Case, they came, while he was at Boston, and since his return has not thought of them till now. I am however very glad to have them at last safe. One of the trunks was wet in the bottom: and the clothes in it were somewhat moist.
      
       

      10th.
      
      
       At about 12 o’clock, I went down to Mr. Thaxter’s Office. And soon after I went with him, and paid a visit to Judge Sargeant, who return’d last Friday. He and his Lady were, both of them very polite: and invited me to come often to their house. Mrs. Sargeant, has in her countenance, all that placid mildness, which so much becomes a Lady at that time of Life. If I mistake not, I also perceived in it, a small degree of Melancholy, which always strikes me, and makes a person more interesting to me. Dined at home. Miss Nancy spent the afternoon and Evening out, as indeed she always does. I intended to have gone down to Master White’s; but a thunder shower came up a little before dark, and prevented me. It lasted about two hours, and the lightening was exceeding sharp, though, the Thunder was not hard. Mr. Ben Blodget came home with Nancy, but staid only a few minutes. I am apt to believe he is another admirer of her Charms, and I tell her she has the gantlet to run through that family. Indeed she seems to have ingrossed the attentions of almost every youth in Haverhill. The girl has surely something bewitching in her, for she treats them all very ill.
      
      
       
        
   
   In the MS, “10th” appears to be marked over “9th”; JQA’s letter to AA2, 1–22 Oct. (Adams Papers), under the part written on 12 Oct., confirms the former date.


       
       
        
   
   Mary Pickering Leavitt Sargeant, sister of Timothy Pickering, who was later secretary of state, and mother of Mrs. Sarah Leavitt White Payson, also of Haverhill (Harrison Ellery and Charles Pickering Bowditch, The Pickering Genealogy: Being An Account of the . . . Pickering Family of Salem, Mass. . . ., 3 vols., Cambridge, 1897, 1:112–118, 133).


       
      
      

      11th.
      
      
       The weather begins to grow Cold: and the winter is advancing with hasty strides. In the afternoon I went down to Mr. White’s, but they were all gone out: Went and spent half an hour at Mr. Blodget’s, then return’d home. I accompanied the inseparables Nancy, and Debby, to Judge Sargeants, where we remain’d all the evening. Those two girls in particular, ate such a quantity of peaches, as astonished me. I should not have thought that five persons could devour so many in one Evening. From thence we went to see Miss Perkins home, and after staying there a quarter of an hour, retired to our Respective Stations. Mr. Osgood accompanied Miss Nancy home, and I Miss T. Sargeant, who spends a great part of her time with Mrs. Payson her Sister, who is in poor Health. I expect to hear to morrow that Miss Nancy cannot leave her Chamber. Oh! Prudence, what a charming virtue art thou! But how few are so happy as to possess thee!
      
      

      12th.
      
      
       There were not those effects which I expected from last Night’s frolic. Though Miss Nancy was not perfectly well to day. In the afternoon I went with her, down as far as Mr. Duncan’s, left her there, and went myself down to Mr. White’s. They all complain’d of my not having been more to see them since I arrived here. They expect their Son home to-morrow. They have some thoughts of his going to London, in the first vessel, that sails; if he should be able to obtain Leave from the government of the College. The young Ladies are learning to play upon the harpsichord, and play’d a number of tunes. This family is an exceeding agreeable one; Mrs. White appears to be exceedingly fond of her family, and to possess those virtues which in this Country are most peculiarly requisite, but which our young Ladies seem too fond of shaking off. In short I think our matrons in general, must strike an impartial person, in a more amiable light than most of our maiden toasts. A warm affection for her family, and an humane and benevolent heart for the rest of the world, are in my opinion a woman’s greatest ornaments. Miss Peggy is about 20 years old, and is called a Beauty. Her face has a great deal of Dignity, perhaps a little Severity in it; but when adorn’d with a smile is extremely pleasant. Last Winter, she was in a very unfortunate State of mind: a melancholy seiz’d her, which greatly distress’d her Parents; but she recovered in the Spring, and has since that time enjoyed a most uncommon flow of Spirits. When a scale is weigh’d down on one side, it is extremely difficult to lighten it immediately just as much as is necessary to make the balance just; the danger is that the other side, should in its turn weigh down. Her brother Leonard is my Cousin Cranch’s Chamber mate at College: and has studied with him these three years.
      
      
       
        
   
   Leonard White, who became one of JQA’s most intimate friends in Haverhill and later at Cambridge, where they were classmates. White held numerous public offices in Haverhill throughout his life and served a term as representative in the state legislature in 1809 and as a member of the congress, 1811–1813. After his return from Washington, he became cashier of the Merrimack Bank of Haverhill from 1814 to 1836 (Essex Antiquarian, 11:37 [Jan. 1907]; Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
      
       

      13th.
      
      
       Miss Nancy, My Brother and myself dined with Mr. Dodge, to day: Mr. Thaxter was there. He went two or three days ago to Newbury and return’d last night. Mr. Dodge is a person of extensive reading, and is fond of enquiring, which is always very agreeable to a traveller. In the afternoon I went with Mr. Thaxter to Mr. Osgood’s Store, and afterwards to his own office. We return’d and drank tea at Mr. Dodge’s: after that return’d home: Miss Hazen spent the Evening out. Cold weather.
      
      
       
        
   
   Isaac Osgood, a Haverhill merchant in West Indian goods and the London trade (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 11:472–473).


       
      
      

      14th.
      
      
       Dined this day at Judge Sargeants. Mr. Payson, his Son in Law, Mr. Thaxter, and my brother were there. The judge will set out to-morrow, to ride the Circuit again; the manner in which three quarters of his time are taken up. Spent an hour with Mr. Thaxter at his office, and he then went with me to our House, where we found a number of Ladies at tea. They soon after went away: as there were a number of Ladies and no gentlemen, I offer’d to wait upon two of the Ladies, and had before the end of the evening reason to repent for my Complaisance. We first, all went down to Mr. Blodget’s, and after staying there about a quarter of an hour, to Mr. Bartlets. We were there, 14 or 15 persons in a small Room, gazing at one another, and making I think as silly a figure, as was necessary. There we sat two long hours, and I was weary’d to Death. However for one Comfort, I had a little dish of Scandal with Betsey Cranch, who was as much fatigued as I. At length we all return’d to our Respective homes; for which I was not a Little thankful.
      
      

      15th.
      
      
       We had this day, two young Gentlemen, to dine with us. Mr. Saml. Brooks from the Academy, at Exeter, where they have at present a vacation for three weeks; and Sam: Walker, my brother Charles’s Chum, at College: their vacancy will not begin till next Wednesday, but he has obtained leave to come home already. Leonard White too, was here in the afternoon. He came home on Wednesday, returned on Thursday to Boston, and came back last Evening. The Government of the University, would not give him leave of absence, so that he will not go to England at present. We had this afternoon some of the most extraordinary weather, I remember ever to have known. At about 3 o’clock afternoon, the Clouds look’d uncommonly yellow, and it grew so dark, that I could with difficulty read a small print: and although it was quite cold, it began to thunder. It call’d to the memory of most persons, the famous dark day, which happened in 1780, but which was much more remarkable than this. It cleared up however in some measure before Sun set, and the weather in the Evening was not disagreeable.
       N.B. Miss Nancy did not go out of the House, once during the whole course of this day.
      
      
       
        
   
   For accounts of the “dark day,” see Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 3:355–356, 386–388.


       
      
      

      16th.
      
      
       We had no minister to day, at our meeting house. Nancy went to the other in the forenoon, and Tommy in the afternoon. I stayd at home all day. Miss Hazen, has been very unwell, for some days past, and had this afternoon, one of her teeth drawn. I wish she could be persuaded to take care of them: The want of proper attention to the teeth, is an universal failing in this Country, and is very hurtful both to the beauty, and the Health of our Ladies.
       Mr. Thaxter last night, promised to come, and dine with us to day, but, went over, to meeting at Bradford. I forgot last Sunday to mention, that we had Mr. Moody of Pelham, to preach here, and I attended forenoon, and afternoon. A very sober preacher, who made use of a vast Quantity of Quotations.
      
      

      17th.
      
      
       There happened a very considerable alteration in the weather, during the course of the last Night. Yesterday the weather was uncommonly warm, and has been to day very cold; more like winter than any we have yet had. In the afternoon, Leonard White came up, and waited upon Miss Nancy down to his father’s house. I went soon after, and drank tea, there: Mrs. and Miss Williams the professor’s Lady and Daughter, were there upon a visit. Miss Williams, is tall and pretty, that is all I can say, of her, after so transient a view: an intimate friend of Nancy’s: they appear’d both very much pleased to see one another. There was in the Evening considerable Company; who they were is easily guess’d. At eight o’clock I return’d. Miss Hazen spent the remainder of the Evening at Mr. Duncan’s.
      
      
       
        
   
   Jane Kilbourn Williams and Jane, the wife and daughter of Prof. Samuel Williams, Hollis Professor of Mathematics and Natural and Experimental Philosophy, 1780–1788 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 15:134–146).


       
      
      

      18th.
      
      
       This morning I rose about half an hour before the Sun, and walk’d two or three miles before breakfast. Spent half an hour, with Mr. Thaxter at his office. After breakfast went down to Mr. White’s and there agreed with them in what manner to go to Newbury. Dined with them, and at about half after two, Mr. J: Duncan, set out with Miss White, I with my Cousin and Leonard, on horse back. We cross’d the ferry about 3 miles off, and at about 5, we got to Newbury; we went to Mr. Dalton’s, who was not then at home. We found it exceedingly cold on the road, and both Leonard, and I had forgot our Surtouts, for which we suffer’d, and I dare say this Circumstance, will teach us more prudence another time, more effectually than a sermon would. Mr. Dalton return’d to tea, and we spent the Evening there. His eldest Daughter, Ruth, is the fattest Person of her age I ever saw. Moderately speaking I suppose, her circumference equal to her height, and she is not short. She is but little turn’d of 18 years. Mr. Dalton has three other Daughters, one of whom is unwell. I have not for a long while seen a family, that has struck me so agreeably, as this. Mr. Dalton, was my father’s classmate at College, and has been his friend ever since. He is universally affable and polite, and unites to an high degree the gentleman with the scholar. His wife has something in her Countenance, which would authorize any one at first sight, to pronounce, her amiable and benovelent.
       
        Of manners gentle, and affections mild.
       
       The Children all seem to inherit, the soft, placid turn of mind which distinguishes both the parents. Who after seeing such a family, as this can relish the idle Pomp and Pageantry of a Court. He who could must have ideas of happiness, very different from mine.
       
       We all slept, at Mr. Dalton’s. Mr. Duncan, Leonard and I in one Chamber.
      
      
       
        
   
   James Duncan Jr., son of the Haverhill merchant and brother of Betsy (James Duncan Phillips, “James Duncan and Son: Merchants, Capitalists, and Chain Store Operators,” Essex Inst., Hist. Colls.Essex Institute Historical Collections., 89:51 [Jan. 1953]).


       
       
        
   
   Tristram Dalton, a Newburyport merchant and member of the Massachusetts House of Representatives, 1782–1788, later served briefly as a U.S. senator. Dalton and JA corresponded over many years (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 13:569–578; JA, Earliest DiaryThe Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966., p. 67–68).


       
      
      

      19th.
      
      
       We went out between 9 and 10 this morning, in order to take, a walk, and look at the troops, for this day there happened to be a regimental muster here, and training day for the militia. When we went out we had no idea of being gone more than an hour, but it was near two before we return’d. 10 Companies from Newbury, march’d about two miles out, and met 7 others from Almesbury Amesbury. There were in all, I imagine about a thousand men under arms. All the officers and the artillery Company composed of 39 men, were in a dark blue uniform, faced with scarlet: the troops were not in any uniform. They paraded tolerably well, all things consider’d, though it would take I imagine considerable time to make Prussian troops of them. The Coll. Lieutt. Coll. and Adjudant were on white horses. There was none of the officers that appeared so much to advantage as the adjutant, a joiner by trade, named Herriman. Many officers who have from their childhood brought up in regular armies, would not appear more graceful or show more dignity at a parade, than this person did. Some men whatever their Station in Life may be, have a natural grace and elegance, which never leave them; others though possess’d of the highest advantages, and train’d from their Infancy to the Science of politeness, can never acquire that easy agreeable manner which has so great a tendency:
       
        To make men happy and to keep them so.
       
       When the two parties had join’d after a short pause, they march’d all together back into the town, and we left them. We dined at Mr. Dalton’s, but he was so unwell, that he could not favour us with his Company. He caught yesterday a bad cold, at New town, a seat which he owns, about half way between this and Haverhill. Mr. Symmes dined with us, a young Gentleman, whose manners are very easy and agreeable. At about 4. we proceeded in the order we went yesterday, to return home; we got to Mr. White’s house, just before dark. I came from the ferry on horseback. Spent the Evening very agreeably, there, and return’d home, at about 9 o’clock. Found Mr. Thaxter there, but he soon after went away.
      
      
       
        
   
   Horace, Epistles, Bk. I, Ep. vi, line 2 (Satires, Epistles and Ars Poetica, transl. FaircloughHorace: Satires, Epistles and Ars Poetica with an English Translation, by H. Rushton Fairclough, Cambridge, 1947., p. 286, 287).


       
       
        
   
   William Symmes, an Andover lawyer and son of Rev. William Symmes (John Adams Vinton, The Symmes Memorial. A Biographical Sketch of Rev. Zechariah Symmes . . . with a Genealogy and Brief Memoirs of Some of His Descendants . . ., Boston, 1873, p. 59–61).


       
      
      

      20th.
      
      
       Spent the whole day at home. Miss Nancy spent the afternoon and evening at Mr. Duncan’s. In the beginning of the Evening my uncle and Aunt arrived, although they were not expected before to-morrow. I am rejoyced at it, for the time they have been gone has appeared long to me, and somewhat dull. My Aunt brought me Letters from London, as two vessels have arrived. I have two from my Mother, which excite my curiosity to an high degree; and it cannot be gratified without those from my Sister, which I hope will come by the Post to morrow. I know not, that I was ever so impatient, and I cannot Reason myself out of it.
      
      
       
        
   
   AA to JQA, 11, 23 Aug.; also received was one from William Vans Murray to JQA, 2 Aug., all in Adams Papers (JQA to AA2, 1–22 Oct., Adams Papers). JQA knew some decision had been made about Royall Tyler, but not yet exactly what. In the first of AA’s letters to her son, she wrote that he would be surprised by the contents of some of the letters arriving in packets, but added that “at the same time you will approve the wise conduct of the writer [AA2] who has shewn a firmness of mind and prudence which do her honour. Be Silent! We are all rejoiced because it came of her own accord free and unsolicited from her, and was the result I believe of many Months anxiety as you were witness.” For AA2’s letter, which was being concluded as AA wrote, see entry for 29 Oct. (below). AA2 wrote a one-sentence letter to Tyler breaking the engagement, returning his miniature and letters, and asking that he give hers to Richard Cranch (JA, Earliest DiaryThe Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966., p. 27).


       
      
      

      21st.
      
      
       Stormy weather all day. It is a very lucky circumstance, that Mr. and Mrs. Shaw return’d yesterday, as they would have had a very disagreeable time to day. In the morning I went down to Mr. White’s with the Chaise, for my Cousin, who came to spend the day, and will not return this Night, as the Storm rather increases than otherwise.
      
       

      22d.
      
      
       The weather has been all day, pretty much the same as it was yesterday, an high wind, with incessant rain. It begins however this evening to abate in some measure. My Cousin was troubled very much all this afternoon, with the Head-ache a Complaint she is much subject to. I have been struck with the contrast between the two young Ladies that are now under this Roof. Eliza, is about 21. Her complexion is dark, and her face, though not beautiful, has a sweetness, and benign candour in it, which my gothic taste prefers vastly, to that insipid thing called beauty. Her eye expresses the exquisite Sensibility of her heart. Perhaps this is too great for her own happiness, but although I think that feeling so keenly for the distress of others, may be productive of pains without which a person would be happier, yet I believe that this quality, (especially in a Lady) is the most amiable of all those in the human heart. Her imagination has much vivacity, but has not been spoilt by unmeaning novels, or immoral plays. She is fond of reading, but of that reading which tends to cultivate, and improve, as well as to entertain and delight the mind, and she knows how to improve what she reads. Her affability and good nature, endear her to those who are acquainted with her, and must always be pleasing to a Stranger. This would be thought a panegyric, not a Character, by any person unacquainted with her, but I shall not be accused of partiality by those, who have an opportunity of examining into the truth of it.
       Nancy, is only 17. She had the misfortune of losing her Father, while she was very young indeed. She is not a regular beauty, but has one of the most expressive Countenances, I have ever seen; her shape is uncommonly fine, and her eye seems to have magic in it. She boarded, for a considerable time with Mrs. Sheaffe in Boston, and there, had a great number of admirers, when she was too young to distinguish between the sincere friend, and the pretended Lover. She acquired unawares a fondness for being admired, which I am mistaken if she has entirely thrown off. By seeing a great deal of Company, she has been brought to believe she cannot be contented at home, and to desire to shine in a large circle. She asserts in the most positive manner that her heart is entirely free from any engagement, yet she suffers the world to suppose, and to publish that she is upon the point of being connected with a gentleman in this place, and I am perswaded it would give her pain, was he to pay his addresses to any other Lady. Yet her heart is kind, tender and benevolent; and was she sensible of the pain she causes, she would be the first to condemn herself. She will listen with attention to advice, and hear her conduct censur’d without being offended. With a large share of wit, she has an inexhaustible fund of good Nature; she has an uncommon flow of Spirits, but can be properly serious if an occasion requires. She reads much, but I fear not with so much advantage, as she would, had she not been drawn so young into the stream of Dissipation. When time shall convince her, of those errors, which she has unavoidably fallen into, she will I am perswaded free herself from them, and then she will be an honour and an ornament to her sex.
      
      

      23d.
      
      
       Attended the meeting forenoon, and afternoon. After tea, I went down with my Cousin to Mr. White’s. We met Leonard at the door; he was just coming up to my uncle’s, but went back when we got there. Staid but a few minutes there, and when I return’d found Mr. Thaxter and Mr. Redington there: the Storm subsided in the Course of the last night, but the weather to day has been hazy, and disagreeable. I never saw in Europe, saw it Storm and reign 48 hours at a time, with incessant violence. It is however not uncommon in this Country: especially at this Season of the year.
       The river is exceeding high, and will probably rise much higher still, in the Course of a day or two. There was yesterday a man belonging to this town, drown’d between here and Newbury.
      
      

      24th.
      
      
       The river has risen higher than was ever known, Insomuch that the great Street is in many places full of water. I have been twice down to day to see it. The Current is very swift, and wafts down a greater number of stumps of trees, and logs of wood. There are a number of boats continually going out, and bringing back this wood. If the piece is not mark’d it is entirely the perquisite of the Person who gets it. If there is a mark on it, only one quarter belongs to the finder. Many People up in the Country send down trees in this manner, to have boards made here. One quarter is deducted for the recoverer of the log, and one quarter for the miller who saws it so that one half remains for the original possessor. This is the cheapest way of sending, the trees, but great numbers, pass by without being caught, and are carried out to sea. This afternoon, there was another man drown’d near here.
       Went and spent an hour at Mr. White’s. The more I see of this family the more I am pleased with it. It would inspire a Courtier with fondness for domestic happiness. They are at present uneasy because Mrs. White is very unwell: we did not see her. We left Betsey and Peggy Duncan there and Mr. Thaxter, at about 7 and return’d home. The Weather has been chilly the greatest part of the day, but grew very warm in the Evening. At about 11. at night there was a thunder shower, with a great deal of hail, but the thunder was not heavy.
      
      

      25th.
      
      
       The river begins at length to fall, but rose, continually, till this morning; and was much higher than it ever was before. A shop on the banks, was yesterday carried off, run a foul, of a vessel on the stocks, and dismounted her. Much damage has been done by this uncommon freshet.
       I this day concluded the greek Grammar, for which I am heartily thankful. I shall immediately begin upon the Greek testament.
       This afternoon, Lucy, and Billy Cranch, and my brother Charles, arrived here. There is a vacancy now at the University, for a fortnight, and my brother will spend the remainder of it here. My Cousins stopp’d at Mr. White’s, and I went down there to meet them. We soon return’d back all together, and spent the evening. I had not been with both my brothers together, these six years. The meeting was a very happy one; it made me wish for another. Miss Nancy went out yesterday morning to spend the week.
      
      

      26th.
      
      
       I was greatly disappointed to find, that neither of my Cousins nor my brother had any Letters for me from Europe. Surely my Sister did not let both opportunities slip. I began to day upon the Testament but shall not I fear proceed far this week. Company in the afternoon to drink tea.
      
      

      27th.
      
      
       This morning Miss Nancy return’d, upon hearing Lucy Cranch, was here, as they are very intimate together; not from a similarity of character however, for Lucy, has still more gravity and seriousness in her disposition, than her Sister. Every person I believe has, in some measure, a double Character; the one implanted by nature, and the other form’d by education. A Character naturally vicious, may by proper training, be led in the right path, and a mind originally excellent, may be injured, by an erroneous method of raising it. How fortunate are those, who enjoy both the blessings! and I know of nobody who has them to a greater degree, than both of my Cousins. They have been taught to admire, and to know, what is useful, and durable, and not to spend three quarters of their time thinking, how they shall do, to be stared at the fourth. Mr. Thaxter and Leonard White dined with us; in the afternoon, Mr. Shaw, and the Ladies went down and drank tea at Doctor Saltonstall’s. We went out on a gunning party, but had not, any great success. Spent part of the evening at Mr. White’s, and part, at Mr. Duncan’s, where I had not yet been. Felt very dull all the evening, owing to a number of circumstances. Mr. Duncan supped here.
      
      

      28th.
      
      
       This morning My two Cousins left us, to return to Braintree, at about 9. Nancy, and Cousin Betsey, went down to Mr. White’s; So that our house was very considerably thinn’d. Mrs. Shaw spent the afternoon out. In the Evening Charles and myself went and stayd an hour at Mr. Duncan’s. Found Mr. Thaxter there. The weather is uncommonly mild for the Season; I was obliged to make a fire last Fall, in France, by the middle of this month, and I have, not as yet felt the necessity of one, here, although the Season is further advanced and the winters are colder, than there.
      
      

      29th.
      
      
       I began to give over all hopes of receiving any Letters from my Sister by the last Vessels, but this morning while we were at Breakfast A large packet came in from Boston; inclosing me a very long Letter, with the account untill the 15th. of August. The pleasure I received was enhanced, by having it when it was unexpected. But it has not satisfied me, upon one subject, which gives me still a great deal of anxiety. Doubts, hopes, and fears alternately rise in my Breast, and I know not what to Conclude. The subject is of great importance to me, as it regards the happiness of a Sister, for whom I have the tenderest and sincerest affection. Between 12 and 1 I went down to Mr. White’s, and read my Letter to the Ladies. Stay’d and dined there. Spent part of the afternoon with Mr. Thaxter: he gave me a piece of information which surprised me very much, but which I sincerely hope to be true. Nancy came home, this Evening. I have been endeavouring for some time past, to climb, up some steps upon the hill of the muses but, Boileau says with great truth
       
        C’est en vain qu’au Parnasse un téméraire auteur
        Pense de l’art des vers atteindre la hauteur
        S’il n’a reçu du ciel, l’influence secrete,
        Si son astre en naissant ne l’a formé Poete.
       
       The hill I fear is by far too slippery for me.
      
      
       
        
   
   This is AA2’s 32-page letter dated 4 July–11 Aug. (Adams Papers), but it contains no mention of her breaking the engagement with Royall Tyler.


       
       
        
   
   Nicholas Boileau-Despréaux, “L’Art poetique,” from Oeuvres choisies, 2 vols., Paris, 1777, 2:[3], a copy of which is at MQA with JQA’s bookplate and MS signature with the date 1781. JQA quotes the first four lines of the first song, line three of which should read: “S’il ne sent point du ciel.”


       
      
      

      30th.
      
      
       Attended the meeting forenoon and afternoon; in the morning Cousin Betsey came, here, and spent the day with us. I return’d with her after tea, and found nobody at home, at Mr. White’s. Nancy and Charles went in the afternoon to the other meeting-house. Mr. Smith, after an absence of near two months, return’d home, a day or two since. Mr. Hunt spent the evening here; a gentleman from Boston, who it is said comes to take one of the ladies from Haverhill. Miss Becca White is the person; Common fame, gives to Mr. J: Duncan the title of his rival; But common fame, is so fond of making matches, that there is no knowing how to depend upon it.
       Rain in the Evening.
      
      
      
       
        
   
   Rebecca White, daughter of “Squire” Samuel White, married James Duncan Jr. in 1790 (Daniel Appleton White and Annie Frances Richards, The Descendants of William White, of Haverhill, Mass. . . ., Boston, 1889, p. 27).


       
      
      

      31st.
      
      
       Mr. Allen, and Mr. Quarles, two clergymen, dined here to day. In the afternoon Charles went over to Bradford, to visit Walker, his Chum: We spent the Evening, and supp’d at Mr. White’s; there were several ladies and gentlemen from Boston there: Charles made it so late before he came from Bradford that he did not go with us. It was about 10. when we return’d home. The Company at Mr. White’s propose returning to-morrow to Boston; One of the Ladies appeared very impatient to be gone, and I believe had particular Reasons, for wishing it.
       The Weather is still very mild for the Season. I do not find a fire necessary as yet.
      
      
       
        
   
   Jonathan Allen was minister at Bradford, Mass.; probably Francis Quarles, minister at Hamilton, Mass. (MH-Ar:Quinquennial File; Historical Catalogue of Brown University, 1764–1904, Providence, R.I., 1905).


       
      
     